Exhibit 10.1

CONFORMED COPY

AMENDMENT NO. 4 TO CREDIT AGREEMENT

AMENDMENT NO. 4 (this “Amendment”), dated as of July 1, 2010, to and under the
Credit Agreement (the “Credit Agreement”) dated as of December 1, 2005, among
AVAGO TECHNOLOGIES FINANCE PTE. LTD., a company incorporated under the Singapore
Companies Act (the “Company” or the “Singaporean Borrower”), a wholly-owned
Subsidiary of AVAGO TECHNOLOGIES HOLDING PTE. LTD., a company incorporated under
the Singapore Companies Act (“Holdings”), a wholly-owned Subsidiary of AVAGO
TECHNOLOGIES LIMITED, a company incorporated under the Singapore Companies Act
(“Parent”), AVAGO TECHNOLOGIES FINANCE S.À.R.L., a Grand Duchy of Luxembourg
limited liability company (the “Lux Borrower”), AVAGO TECHNOLOGIES (MALAYSIA)
SDN. BHD. (f/k/a Jumbo Portfolio Sdn. Bhd.) (Company No. 704181-P), a company
incorporated in Malaysia under the Companies Act 1965 (the “Malaysian
Borrower”), AVAGO TECHNOLOGIES WIRELESS (U.S.A.) MANUFACTURING INC., a Delaware
corporation (“U.S. Wireless”), and AVAGO TECHNOLOGIES U.S. INC., a Delaware
corporation (“U.S. Opco” and together with U.S. Wireless, collectively, the
“U.S. Borrowers” and each a “U.S. Borrower”, and together with the Singaporean
Borrower, the Lux Borrower and the Malaysian Borrower, collectively, the
“Borrowers”), the lending institutions listed on the signature pages thereto as
a “Lender” or that from time to time become parties thereto by execution of an
Assignment and Acceptance (each a “Lender” and, collectively, the “Lenders”),
CITICORP INTERNATIONAL LIMITED (HONG KONG), as Asian Administrative Agent,
CITICORP NORTH AMERICA, INC., as Tranche B Term Loan Administrative Agent and as
Collateral Agent, CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and
Joint Lead Bookrunner, LEHMAN BROTHERS INC., as Joint Lead Arranger, Joint Lead
Bookrunner and Syndication Agent, CREDIT SUISSE, as Documentation Agent,
OVERSEA-CHINESE BANKING CORPORATION LIMITED, as Singaporean Managing Agent, and
THE ROYAL BANK OF SCOTLAND, as Senior Managing Agent, as amended.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested an amendment to the Credit Agreement,
among other things, to (i) permit the prepayment, repurchase or redemption of
certain outstanding Subordinated Indebtedness of the Company and its Restricted
Subsidiaries and (ii) clarify the provisions in the Credit Agreement relating to
Defaulting Lenders, in each case, as more fully set forth herein; and

WHEREAS, the Borrowers, the Lenders signatory to a consent in the form set forth
hereto as Exhibit A (an “Acknowledgment and Consent”) and the Administrative
Agents have agreed, subject to the conditions herein provided, to amend the
Credit Agreement on the terms and subject to the conditions herein provided.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement, as amended
hereby.



--------------------------------------------------------------------------------

Section 2. Amendments to the Credit Agreement. Subject to the terms and
conditions set forth herein, effective as of the Amendment Effective Date (as
defined below), the Credit Agreement is hereby amended as follows:

(a) by deleting the preamble in its entirety and inserting in lieu thereof the
following:

CREDIT AGREEMENT dated as of December 1, 2005, among AVAGO TECHNOLOGIES FINANCE
PTE. LTD., a company incorporated under the Singapore Companies Act (the
“Company” or the “Singaporean Borrower”), a wholly-owned Subsidiary of AVAGO
TECHNOLOGIES HOLDING PTE. LTD., a company incorporated under the Singapore
Companies Act (“Holdings”), a wholly-owned Subsidiary of AVAGO TECHNOLOGIES
LIMITED., a company incorporated under the Singapore Companies Act (“Parent”),
AVAGO TECHNOLOGIES FINANCE S.À.R.L., a Grand Duchy of Luxembourg limited
liability company (the “Lux Borrower”), AVAGO TECHNOLOGIES (MALAYSIA) SDN. BHD.
(f/k/a Jumbo Portfolio Sdn. Bhd.) (Company No. 704181-P), a company incorporated
in Malaysia under the Companies Act 1965 (the “Malaysian Borrower”), AVAGO
TECHNOLOGIES WIRELESS (U.S.A.) MANUFACTURING INC., a Delaware corporation (“U.S.
Wireless”), and AVAGO TECHNOLOGIES U.S. INC., a Delaware corporation (“U.S.
Opco” and together with U.S. Wireless, collectively, the “U.S. Borrowers” and
each a “U.S. Borrower”, and together with the Singaporean Borrower, the Lux
Borrower and the Malaysian Borrower, collectively, the “Borrowers”), the lending
institutions that (i) are listed on the signature pages hereto as a “Lender”,
(ii) are Additional U.S. Dollar Lenders or (iii) from time to time become
parties hereto by execution of an Assignment and Acceptance (each a “Lender”
and, collectively, the “Lenders”), CITICORP INTERNATIONAL LIMITED (HONG KONG),
as Asian Administrative Agent, CITICORP NORTH AMERICA, INC., as Tranche B Term
Loan Administrative Agent and as Collateral Agent, CITIGROUP GLOBAL MARKETS
INC., as Joint Lead Arranger and Joint Lead Bookrunner, LEHMAN BROTHERS INC., as
Joint Lead Arranger, Joint Lead Bookrunner and Syndication Agent, CREDIT SUISSE,
as Documentation Agent, OVERSEA-CHINESE BANKING CORPORATION LIMITED, as
Singaporean Managing Agent, and THE ROYAL BANK OF SCOTLAND, as Senior Managing
Agent (such term and each other capitalized term used but not defined in this
introductory statement having the meaning provided in Section 1), as amended,
including by Amendment No. 1, dated as of December 23, 2005, by Amendment No. 2,
Consent and Waiver, dated as of April 19, 2006, by Amendment No. 3, dated as of
October 8, 2007 (the “Third Amendment Effective Date”) and by Amendment No. 4,
dated as of July 1, 2010 (the “Fourth Amendment Effective Date”).

(b) by deleting the following definitions from Section 1.1 in their entirety:
“Defaulting Malaysian Lender”, “Defaulting Multi-Currency Lender”, “Defaulting
Term Lender”, “Defaulting U.S. Dollar Lender”, “Lender Default”.

(c) by inserting the following definitions in Section 1.1 in alphabetical order
(which definitions, if applicable, shall replace in their entirety the
corresponding definitions in such section and all references thereto):

“Available Commitments” shall mean, collectively, the U.S. Dollar Available
Commitments, the Multi-Currency Available Commitments and the Malaysian
Available Commitments.

“Cash Collateralize” means, in respect of an obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

 

- 2 -



--------------------------------------------------------------------------------

“Consolidated Liquidity” shall mean, at any time of determination, an amount
determined for the Company and its Subsidiaries on a consolidated basis equal to
the sum of (a) all cash and cash equivalents of the Company and its Subsidiaries
and (b) the Available Commitments.

“Defaulting Lender” shall mean, at any time, a Lender as to which any
Administrative Agent has determined in its sole discretion, acting in good
faith, and has notified the Company that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the Letter of Credit Issuer in respect of any payment
made by the Letter of Credit Issuer under any Letter of Credit issued by it
and/or make a payment to any Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), (ii) such Lender has notified any Administrative
Agent, or has stated publicly, that it will not comply with any such funding
obligation hereunder, or has defaulted on its funding obligations (unless such
funding obligation is the subject of a good faith dispute) under any other loan
agreement or credit agreement or other financing agreement, (iii) such Lender
has, for three or more Business Days, failed to confirm in writing to any
Administrative Agent, in response to a written request of such Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 13.24 (Reallocation of Defaulting Lender Commitment, Etc.) as a
result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender). The Administrative Agents will promptly send to all parties hereto a
copy of any notice to the Company provided for in this definition.

“Defaulting Malaysian Lender” shall mean, at any time, any Malaysian Lender
which is a Defaulting Lender at such time.

“Defaulting Multi-Currency Lender” shall mean, at any time, any Multi-Currency
Lender which is a Defaulting Lender at such time.

“Defaulting Term Lender” shall mean, at any time, any Term Lender which is a
Defaulting Lender at such time.

“Defaulting U.S. Dollar Lender” shall mean, at any time, any U.S. Dollar Lender
which is a Defaulting Lender at such time.

“Designated Subordinated Notes” shall mean the 117/8% Senior Subordinated Notes
issued pursuant to the Indenture dated December 1, 2005, among the Company, U.S.
Opco, U.S. Wireless, the guarantors named therein and The Bank of New York, as
Trustee, and outstanding as of the Fourth Amendment Effective Date.

“Fourth Amendment Effective Date” shall have the meaning provided in the
preamble to this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Malaysian Swingline Exposure” shall mean, with respect to any Malaysian Lender,
at any time, the sum of (a) the amount of any then-outstanding Malaysian
Swingline Loans in respect of which such Malaysian Swingline Lender has made (or
is required to have made) payments to the Malaysian Swingline Lender pursuant to
Section 2.1(d)(ii) at such time and (b) such Malaysian Lender’s Malaysian
Revolving Credit Commitment Percentage of the Malaysian Swingline Loans
then-outstanding (excluding the portion thereof consisting of then-outstanding
Malaysian Swingline Loans in respect of which the Malaysian Lenders have made
(or are required to have made) payments to the Malaysian Swingline Lender
pursuant to Section 2.1 (d)(ii)).

“Multi-Currency Swingline Exposure” shall mean, with respect to any
Multi-Currency Lender, at any time, the sum of (a) the amount of any
then-outstanding Multi-Currency Swingline Loans in respect of which such
Multi-Currency Swingline Lender has made (or is required to have made) payments
to the Multi-Currency Swingline Lender pursuant to Section 2.1(d)(i) at such
time and (b) such Multi-Currency Lender’s Multi-Currency Revolving Credit
Commitment Percentage of the Multi-Currency Swingline Loans then-outstanding
(excluding the portion thereof consisting of then-outstanding Multi-Currency
Swingline Loans in respect of which the Multi-Currency Lenders have made (or are
required to have made) payments to the Multi-Currency Swingline Lender pursuant
to Section 2.1(d)(i)).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which any
Administrative Agent has determined in its sole discretion, acting in good
faith, and has notified the Company that an event of the kind referred to in the
definition of “Lender Insolvency Event” has occurred and is continuing in
respect of any financial institution affiliate of such Lender, (ii) as to which
any Administrative Agent, the Letter of Credit Issuer or any Swingline Lender
has determined in its sole discretion, acting in good faith, and has notified
the Company and (in the case of the Letter of Credit Issuer or a Swingline
Lender) the Administrative Agents that such Lender or its Parent Company or a
financial institution affiliate thereof has notified any Administrative Agent,
or has stated publicly, that it will not comply with its funding obligations
(unless such funding obligation is the subject of a good faith dispute) under
any other loan agreement or credit agreement or other financing agreement or
(iii) that has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency. The
Administrative Agents will promptly send to all parties hereto a copy of any
notice to the Company provided for in this definition.

 

- 4 -



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, with respect to any Lender, at any time, the
sum of such Lender’s (a) Malaysian Swingline Exposure and (b) Multi-Currency
Swingline Exposure.

(d) by inserting a new Section 2.3(f) immediately following Section 2.3(e) as
follows:

“(f) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, each of the Letter of Credit Issuer and each
Swingline Lender is hereby authorized by the Borrowers (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agents, Notices of Borrowing pursuant to Section 2.3(b) in
such amounts and in such times as may be required to (i) reimburse an Unpaid
Drawing, (ii) repay an outstanding Swingline Loan and/or (iii) Cash
Collateralize the obligations of the Borrowers in respect of outstanding Letters
of Credit or Swingline Loans in an amount equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letter of Credit or Swingline Loan.”

(e) by deleting Section 3.1(a) in its entirety and inserting in lieu thereof the
following:

“(a) Subject to and upon the terms and conditions herein set forth herein,
including Section 7.5, at any time and from time to time after the Closing Date
and prior to the L/C Maturity Date, each U.S. Dollar Borrower may request that
the Letter of Credit Issuer issue for the account of such U.S. Dollar Borrower a
standby letter of credit or letters of credit in U.S. Dollars (the “Letters of
Credit” and each, a “Letter of Credit”) in such form as may be approved by the
Letter of Credit Issuer in its reasonable discretion.”

(f) by deleting paragraph 4.1(a)(vi) in its entirety.

(g) by inserting a new Section 4.1(e) immediately following Section 4.1(d) as
follows:

“(e) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to this Section 4.1 (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (a) to the extent that a portion of the Letter of
Credit Exposure or the Swingline Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 13.24
(Reallocation of Defaulting Lender Commitment, Etc.), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (b) to the extent any portion of such
Letter of Credit Exposure or Swingline Exposure cannot be so reallocated, such
fees will instead accrue for the benefit of and be payable to the Letter of
Credit Issuer and the Swingline Lenders as their interests appear (and the pro
rata payment provisions of this Section 4.1 (Fees) will automatically be deemed
adjusted to reflect the provisions of this Section).”

 

- 5 -



--------------------------------------------------------------------------------

(h) by inserting a new Section 7.5 (Defaulting Lenders) immediately following
Section 7.4 (Malaysian U.S. Dollar Loans) as follows:

“7.5 Defaulting Lenders. In addition to the other conditions precedent herein
set forth, if any Lender becomes, and during the period it remains, a Defaulting
Lender or a Potential Defaulting Lender, the Letter of Credit Issuer will not be
required to issue any Letter of Credit or to amend any outstanding Letter of
Credit, and no Swingline Lender will be required to make any Swingline Loan,
unless the Letter of Credit Issuer or such Swingline Lender, as the case may be,
is satisfied that any exposure that would result therefrom is fully covered or
eliminated by any combination satisfactory to the Letter of Credit Issuer or
such Swingline Lender of the following:

(a) in the case of a Defaulting Lender, the Letter of Credit Exposure and the
Swingline Exposure of such Defaulting Lender is reallocated, as to outstanding
and future Letters of Credit and Swingline Loans, to the Non-Defaulting Lenders
as provided in Section 13.24(a) (Reallocation of Defaulting Lender Commitment,
Etc.);

(b) in the case of a Defaulting Lender or a Potential Defaulting Lender, without
limiting the provisions of Section 13.23 (Cash Collateral Call), the Company
Cash Collateralizes the obligations of the Borrowers in respect of such Letter
of Credit or Swingline Loan in an amount equal to the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan, or makes other arrangements satisfactory to the Administrative Agents, the
Letter of Credit Issuers and the Swingline Lenders in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender or
Potential Defaulting Lender; and

(c) in the case of a Defaulting Lender or a Potential Defaulting Lender, then in
the case of a proposed issuance of a Letter of Credit or making of a Swingline
Loan, by an instrument or instruments in form and substance satisfactory to the
Administrative Agents, and to the Letter of Credit Issuer and the relevant
Swingline Lender, as the case may be, the Company agrees that the face amount of
such requested Letter of Credit or the principal amount of such requested
Swingline Loan will be reduced by an amount equal to the unreallocated, non-Cash
Collateralized portion thereof as to which such Defaulting Lender or Potential
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or Swingline Loan
will, subject to the first proviso below, be on a pro rata basis in accordance
with the Commitments of the Non-Defaulting Lenders, and the pro rata payment
provisions of Section 4.1 will be deemed adjusted to reflect this provision;

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure and total Letter of Credit Exposure may not in any event exceed the
Commitment of such Non-Defaulting Lender, and (b) neither any such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, the Letter of Credit Issuer, the
Swingline Lenders or any other Lender may have against such Defaulting Lender,
or cause such Defaulting Lender or Potential Defaulting Lender to be a
Non-Defaulting Lender.”

 

- 6 -



--------------------------------------------------------------------------------

(i) by deleting the word “or” immediately preceding clause (iii) of
Section 10.7(a) and inserting a new clause (iv) immediately following clause
(iii) as follows:

“or (iv) consisting of Designated Subordinated Notes; provided, that (A) no such
prepayment, repurchase, redemption or other defeasance may be for a prepayment,
repurchase or redemption price greater than the principal amount of the
Designated Subordinated Notes being prepaid, repurchased, redeemed or otherwise
defeased, plus accrued interest and premium, if applicable and (B) Consolidated
Liquidity, determined on the date of any such prepayment, repurchase, redemption
or other defeasance on a pro forma basis after giving effect thereto, shall
exceed $200,000,000.”

(j) by deleting Section 11.3(a) in its entirety and inserting in lieu thereof
the following:

“(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(e), Section 10 or Section 13.24(d)(i); or”

(k) by inserting a new Section 12.12 (Removal of Administrative Agent)
immediately following Section 12.11 (Security Documents) as follows:

“12.12 Removal of Administrative Agents. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that a Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” or “Potential Defaulting Lender” requiring
notice from an Administrative Agent or any other party) a Defaulting Lender or a
Potential Defaulting Lender, the Required Lenders (determined after giving
effect to Section 13.1 Amendments and Waivers) may by notice to the Company and
such Person remove such Person as Administrative Agent and appoint a replacement
Administrative Agent hereunder. Such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (i) the date a
replacement Administrative Agent is appointed and (ii) the date three
(3) Business Days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent has been appointed).”

(l) by inserting a new paragraph at the end of Section 13.1 (Amendments and
Waivers) to read as follows:

“Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.”

 

- 7 -



--------------------------------------------------------------------------------

(m) by inserting the following parenthetical immediately after the first proviso
at the end of Section 13.6(b)(i)(A) and before “; and”:

“(it being acknowledged and agreed by the Company that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agents within 5 Business Days after
having received notice thereof)”

(n) by deleting Sections 13.16(a) and (b) in their entirety and inserting in
lieu thereof the following:

“(a) Agrees that any legal action or proceeding with respect to this Agreement
or any other Loan Document shall be brought in the courts of the State of New
York located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
the Borrowers hereby accept for themselves and in respect of their property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts.

(b) The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.”

(o) by inserting a new Section 13.23 (Cash Collateral Call) immediately
following Section 13.22 (Stamp Act, 1949 of Malaysia) as follows:

“13.23 Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter of
Credit or Swingline Loan is at the time outstanding, the Letter of Credit Issuer
and the relevant Swingline Lender, as the case may be, may (except, in the case
of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 13.24 (Reallocation of Defaulting Lender
Commitment, Etc.)), by notice to the Company and such Defaulting Lender or
Potential Defaulting Lender through any Administrative Agent, require the
Company to Cash Collateralize the obligations of the Borrowers to such Letter of
Credit Issuer and Swingline Lender in respect of such Letter of Credit or
Swingline Loan in an amount equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agents, and to such Letter of Credit Issuer
and Swingline Lender, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender or Potential
Defaulting Lender.”

 

- 8 -



--------------------------------------------------------------------------------

(p) by inserting a new Section 13.24 (Reallocation of Defaulting Lender
Commitment, Etc.) immediately following Section 13.23 (Cash Collateral Call) as
follows:

“13.24 Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit Exposure and any
outstanding Swingline Exposure of such Defaulting Lender:

(a) the Letter of Credit Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the U.S. Dollar
Lenders that are Non-Defaulting Lenders pro rata in accordance with their
respective U.S. Dollar Revolving Credit Commitments; provided that (i) the sum
of each such Non-Defaulting Lender’s total U.S. Dollar Revolving Credit Exposure
and total Letter of Credit Exposure may not in any event exceed the U.S. Dollar
Revolving Credit Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (ii) neither such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrowers, the Administrative Agents, the Letter of Credit Issuer,
the Swingline Lenders or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(b) the Malaysian Swingline Exposure of such Defaulting Lender will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Malaysian Lenders that are Non-Defaulting Lenders pro rata in accordance with
their respective Malaysian Revolving Credit Commitments; provided that (i) the
sum of the total Malaysian Revolving Credit Exposure and Malaysian Swingline
Exposure of each Malaysian Lender that is a Non-Defaulting Lender may not in any
event exceed the Malaysian Revolving Credit Commitment of such Malaysian Lender
that is a Non-Defaulting Lender as in effect at the time of such reallocation
and (ii) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrowers,
the Administrative Agents, the Letter of Credit Issuer, the Swingline Lenders or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;

(c) the Multi-Currency Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Multi-Currency Lenders that are Non-Defaulting Lenders pro rata in
accordance with their respective Multi-Currency Revolving Credit Commitments;
provided that (i) the sum of the total Multi-Currency Revolving Credit Exposure
and Malaysian Swingline Exposure of each Multi-Currency Lender that is a
Non-Defaulting Lender may not in any event exceed the Multi-Currency Revolving
Credit Commitment of such Multi-Currency Lender that is a Non-Defaulting Lender
as in effect at the time of such reallocation and (ii) neither such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto will constitute a
waiver or release of any claim the Borrowers, the Administrative Agents, the
Letter of Credit Issuer, the Swingline Lenders or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

 

- 9 -



--------------------------------------------------------------------------------

(d) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swingline Exposure cannot be
so reallocated, whether by reason of the first proviso in clause (a), (b) or
(c) above or otherwise, the Company will, not later than three (3) Business Days
after demand by any Administrative Agent (at the direction of the Letter of
Credit Issuer and/or any Swingline Lender, as the case may be), (i) Cash
Collateralize the obligations of the Borrowers to the Letter of Credit Issuer
and the Swingline Lenders in respect of such Letter of Credit Exposure or
Swingline Exposure, as the case may be, in an amount equal to the aggregate
amount of the unreallocated portion of such Letter of Credit Exposure or
Swingline Exposure, or (ii) in the case of such Swingline Exposure, prepay
(subject to clause (e) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (iii) make other arrangements satisfactory to
the Administrative Agents, and to the Letter of Credit Issuer and the Swingline
Lenders, as the case may be, in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender; and

(e) any amount paid by the Borrowers for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agents in a
segregated interest bearing account until (subject to Section 13.27 (Cure)) the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Administrative Agents, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agents under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Letter of
Credit Issuer or Swingline Lenders (pro rata as to the respective amounts owing
to each of them) under this Agreement, third to the payment of post-default
interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, fourth to the payment of fees
then due and payable to the Non-Defaulting Lenders hereunder, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to pay principal and other unreimbursed amounts with respect to Letters of
Credit then due and payable to the Non-Defaulting Lenders hereunder ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of the Borrowers hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.”

(q) by inserting a new Section 13.25 (Resignation of Letter of Credit Issuer
and/or Swingline Lender) immediately following Section 13.24 (Reallocation of
Defaulting Lender Commitment, Etc.) as follows:

“13.25 Resignation of Letter of Credit Issuer and/or Swingline Lender. In
addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Letter of
Credit Issuer and/or any Swingline Lender may, upon prior written notice to the
Company and the Administrative Agents, resign as Letter of Credit Issuer or
Swingline Lender, respectively, effective at the close of business New York time
on a date specified in such notice (which date may not be less than three
(3) Business Days after the date of such notice); provided that such resignation
by the Letter of Credit Issuer will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrowers or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Letter of Credit Issuer; and
provided, further, that such resignation by any Swingline Lender will have no
effect on its rights in respect of any outstanding Swingline Loans or on the
obligations of the Borrowers or any Lender under this Agreement with respect to
any such outstanding Swingline Loan.”

 

- 10 -



--------------------------------------------------------------------------------

(r) by inserting a new Section 13.26 (Termination of Defaulting Lender
Commitment) immediately following Section 13.25 (Resignation of Letter of Credit
Issuer and/or Swingline Lender) as follows:

“13.26 Termination of Defaulting Lender Commitment. The Borrower may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
three (3) Business Days’ prior notice to the Administrative Agents (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 13.24(e) will apply to all amounts thereafter paid by the Borrowers for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agents, the Letter of Credit Issuer, the Swingline
Lenders or any Lender may have against such Defaulting Lender.”

(s) by inserting a new Section 13.27 (Cure) immediately following Section 13.26
(Termination of Defaulting Lender Commitment) as follows:

“13.27 Cure. If the Company, the Administrative Agents, the Letter of Credit
Issuer and the Swingline Lenders agree in writing in their discretion that a
Lender that is a Defaulting Lender or a Potential Defaulting Lender should no
longer be deemed to be a Defaulting Lender or Potential Defaulting Lender, as
the case may be, the Administrative Agents will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 13.24
(Reallocation of Defaulting Lender Commitment, Etc)), such Lender will, to the
extent applicable, purchase such portion of outstanding Loans of the other
Lenders and/or make such other adjustments as the Administrative Agents may
determine to be necessary to cause the Revolving Credit Exposure, Letter of
Credit Exposure and Swingline Exposure of the Lenders to be on a pro rata basis
in accordance with their respective Commitments, whereupon such Lender will
cease to be a Defaulting Lender or Potential Defaulting Lender and will be a
Non-Defaulting Lender (and such Revolving Credit Exposure, Letter of Credit
Exposure and Swingline Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender or Potential Defaulting Lender.”

Section 3. Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) on which each of the following conditions precedent shall have been
satisfied or duly waived:

(a) Certain Documents. The Administrative Agents shall have received each of the
following, each in form and substance reasonably satisfactory to the
Administrative Agents:

(i) this Amendment, duly executed by each of the Credit Parties and each of the
Administrative Agents;

 

- 11 -



--------------------------------------------------------------------------------

(ii) an Acknowledgment and Consent, duly executed by each of the Lenders that,
when combined, constitute the Required Lenders;

(iii) a certificate of the secretary, assistant secretary or other officer of
each Credit Party in charge of maintaining books and records of such Credit
Party certifying as to the resolutions of such Credit Party’s board of directors
or other appropriate governing body approving and authorizing the execution,
delivery and performance of this Amendment and each document executed and
delivered in connection therewith;

(iv) executed legal opinions of counsels to the Credit Parties, addressed to the
Administrative Agents and the Lenders in form and substance and from counsels
reasonably satisfactory to the Administrative Agents; and

(v) such other documents and/or certificates as the Administrative Agents may
reasonably request.

(b) Other Conditions Precedent. As of the Amendment Effective Date, both before
and after giving effect to this Amendment (i) the conditions precedent set forth
in Sections 7.1 and 7.2 of the Credit Agreement shall have been satisfied and
(ii) the Company shall be in compliance with the covenants set forth in
Section 10.9 of the Credit Agreement as of the most recently ended Test Period.

(c) Payment of Fees, Costs and Expenses. The Administrative Agents shall have
received payment of all fees, out-of-pocket costs and expenses, including,
without limitation, all fees, out-of-pocket costs and expenses of the
Administrative Agents (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel (including local counsel) for the Lenders and
the Agents) in connection with this Amendment, the Credit Agreement and each
other Loan Document, including as required by Section 6 hereof.

(d) Representations and Warranties. Each of the representations and warranties
contained in Section 4 below shall be true and correct in all material respects.

(e) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default, shall have occurred and be continuing.

Section 4. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agents and each Lender as follows:

(a) After giving effect to this Amendment, each of the representations and
warranties made by such Credit Party in the Credit Agreement or in any other
Credit Document to which such Credit Party is a party is true and correct in all
material respects on and as of the date hereof as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates to an earlier date and except for changes therein expressly permitted by
the Credit Agreement or such other Credit Document.

 

- 12 -



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by such Credit Party of this
Amendment and all other agreements and documents to which such Credit Party is a
party in connection herewith have been duly authorized by all requisite
corporate, limited liability company or limited partnership action on the part
of such Credit Party and will not violate any of the articles of incorporation
or bylaws (or other constituent documents) of such Credit Party.

(c) This Amendment and all other agreements and documents executed and delivered
by such Credit Party in connection herewith has been duly executed and delivered
by such Credit Party, and each of this Amendment, the Credit Agreement, the
Security Documents or any other Loan Document to which such Credit Party is a
party, in each case, as amended hereby or pursuant to the specific amendment
with respect thereto, constitutes the legal, valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by general principles of equity.

(d) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the date hereof.

Section 5. Continuing Effect; Liens and Guarantees.

(a) Except as expressly set forth in this Amendment, all of the terms and
provisions of the Credit Agreement and any other Credit Document are and shall
remain in full force and effect and each of the Borrowers shall continue to be
bound by all of such terms and provisions. The Amendment provided for herein is
limited to the specific provisions of the Credit Agreement and the Security
Documents specified herein and shall not constitute an amendment of, or an
indication of any Agent’s, any Lender’s or the Letter of Credit Issuer’s
willingness to amend or waive, any other provisions of the Credit Agreement or
any other Credit Document or the same sections of any of them for any other date
or purpose.

(b) Each of the Borrowers and the Guarantors hereby consents to this Amendment
and the execution, delivery and performance of the other Credit Documents,
including the amendments to the Security Documents as contemplated hereby, to be
executed in connection therewith. Each of the Credit Parties hereby acknowledges
and agrees that all of its obligations, including all Liens and Guarantees
granted to the Secured Parties under the applicable Credit Documents, are
reaffirmed and that such Liens and Guarantees shall continue in full force and
effect on and after the Amendment Effective Date to secure and support the
Obligations of the Borrowers and the Guarantors.

Section 6. Costs and Expenses. As provided in Section 13.5 of the Credit
Agreement, the Company agrees to reimburse the Agents for all reasonable fees,
out-of-pocket costs and expenses, including the reasonable fees, out-of-pocket
costs and expenses of counsel or other advisors for advice, assistance or other
representation in connection with this Amendment.

Section 7. Reference to and Effect on the Credit Documents.

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
and the other Credit Documents to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Credit
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder,” “thereof” and words of like import), shall mean and be
a reference to the Credit Agreement as amended hereby, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument. Each of the table of contents and lists of Exhibits and Schedules of
the Credit Agreement shall be amended to reflect the changes made in this
Amendment.

 

- 13 -



--------------------------------------------------------------------------------

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Credit Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Agent, any Lender or the Letter of Credit Issuer under the Credit
Agreement or any Credit Document, or constitute a waiver or amendment of any
other provision of the Credit Agreement or any Credit Document except as and to
the extent expressly set forth herein.

(d) Each Credit Party hereby confirms that the guarantees, security interests
and liens granted pursuant to the Credit Documents continue to guarantee and
secure the Obligations as set forth in the Credit Documents and that such
guarantees, security interests and liens remain in full force and effect.

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agents of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agents of an executed counterpart
of this Amendment.

Section 9. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 10. Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

Section 11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER CREDIT DOCUMENT.

Section 12. Malaysian Stamp Duty Declaration. For the purposes of Section 4(3)
and Item 27 of the First Schedule (the “First Schedule”) to the Stamp Act 1949
of Malaysia, the Credit Agreement shall be deemed to be a principal instrument
and security to secure the payment of (a) a foreign currency loan denominated in
U.S. Dollars, and for which stamp duty of RM500 has been paid pursuant to
Item 27(a)(ii) of the First Schedule and (b) a Ringgit loan in the aggregate
principal amount of RM76,360,000/-, and for which ad valorem stamp duty has been
paid in accordance with Item 27(a)(iii) of the First Schedule, and this
Amendment is deemed to be a secondary instrument.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
executed by their respective officers and members thereunto duly authorized, on
the date indicated below.

 

AVAGO TECHNOLOGIES FINANCE PTE. LTD. By:  

/s/ Douglas R. Bettinger

Name:   Douglas R. Bettinger Title:  

Senior Vice President and

Chief Financial Officer

AVAGO TECHNOLOGIES HOLDING PTE. LTD. By:  

/s/ Douglas R. Bettinger

Name:   Douglas R. Bettinger Title:  

Senior Vice President and

Chief Financial Officer

AVAGO TECHNOLOGIES WIRELESS

(U.S.A.) MANUFACTURING INC.

By:  

/s/ Douglas R. Bettinger

Name:   Douglas R. Bettinger Title:   President and Secretary AVAGO TECHNOLOGIES
U.S. INC. By:  

/s/ Douglas R. Bettinger

Name:   Douglas R. Bettinger Title:  

Senior Vice President,

Chief Financial Officer and Secretary

AVAGO TECHNOLOGIES (MALAYSIA) SDN. BHD.

(f/k/a Jumbo Portfolio Sdn. Bhd.)

 

/s/ Douglas R. Bettinger

Name:   Douglas R. Bettinger Title:   Director

[SIGNATURE PAGE TO AVAGO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

GUARANTORS

(solely for the purpose of Section V hereof)

 

AVAGO TECHNOLOGIES GENERAL IP (SINGAPORE) PTE. LTD. AVAGO TECHNOLOGIES ECBU IP
(SINGAPORE) PTE. LTD. AVAGO TECHNOLOGIES MANUFACTURING (SINGAPORE) PTE. LTD.
AVAGO TECHNOLOGIES INTERNATIONAL SALES PTE. LIMITED AVAGO TECHNOLOGIES WIRELESS
IP (SINGAPORE) PTE. LTD. AVAGO TECHNOLOGIES ENTERPRISE IP (SINGAPORE) PTE. LTD.
AVAGO TECHNOLOGIES FIBER IP (SINGAPORE) PTE. LTD. AVAGO TECHNOLOGIES WIRELESS
(U.S.A.) INC. AVAGO TECHNOLOGIES U.S. R&D INC. AVAGO TECHNOLOGIES WIRELESS
HOLDING (LABUAN) CORPORATION AVAGO TECHNOLOGIES FIBER HOLDING (LABUAN)
CORPORATION AVAGO TECHNOLOGIES ENTERPRISE HOLDING (LABUAN) CORPORATION AVAGO
TECHNOLOGIES HOLDINGS B.V. AVAGO TECHNOLOGIES WIRELESS HOLDINGS B.V. AVAGO
TECHNOLOGIES U.K. LIMITED AVAGO TECHNOLOGIES CANADA CORPORATION AVAGO
TECHNOLOGIES GMBH AVAGO TECHNOLOGIES JAPAN, LTD. AVAGO TECHNOLOGIES ITALY S.R.L.
AVAGO TECHNOLOGIES FIBER GMBH (F/K/A EINHUNDERTSECHSUNDNEUNZIGSTE
VERWALTUNGSGESELLSCHAFT DAMMTOR MBH) AVAGO TECHNOLOGIES GENERAL HUNGARY
VAGYONKEZELÖ KFT AVAGO TECHNOLOGIES WIRELESS HUNGARY VAGYONKEZELÖ KFT By:  

/s/ Douglas R. Bettinger

Name:   Douglas R. Bettinger Title:   Authorized Signatory

[SIGNATURE PAGE TO AVAGO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

AVAGO TECHNOLOGIES TRADING LTD By:  

/s/ Patricia H. McCall

Name:   Patricia H. McCall Title:   Authorized Signatory

[SIGNATURE PAGE TO AVAGO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as Tranche B Term Loan Administrative Agent, Collateral Agent, and Lender

By:  

/s/ Ross Levitsky

Name:   Ross Levitsky Title:   Managing Director

CITICORP INTERNATIONAL LIMITED

(HONG KONG),

as Asian Administrative Agent

By:  

/s/ Donny Lam

Name:   Donny Lam Title:   Senior Vice President

CITIBANK N.A., SINGAPORE BRANCH,

as Lender and Letter of Credit Issuer

By:  

/s/ Ramachandran A.S.

Name:   Ramachandran A.S. Title:   Director

CITIBANK BERHAD,

as Lender

By:  

/s/ Jacob Chia

Name:   Jacob Chia Title:   Director

[SIGNATURE PAGE TO AVAGO AMENDMENT NO. 4]



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGEMENT AND CONSENT

 

To:    Citicorp North America, Inc.    Global Loans Support Services    2 Penns
Way, Suite 110    New Castle, Delaware 19720    Attention: Lisa Rodrigues   

Citicorp International Limited

  

13/F, Two Harbourfront

  

22 Tak Funk Street

  

Hunghom, Kowloon,

  

Hong Kong

  

Attention: Loan Agency

Re: Avago Technologies Finance Pte. Ltd. and certain of its Subsidiaries

Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
December 1, 2005, among AVAGO TECHNOLOGIES FINANCE PTE. LTD., a company
incorporated under the Singapore Companies Act (the “Company” or the
“Singaporean Borrower”), a wholly-owned Subsidiary of AVAGO TECHNOLOGIES HOLDING
PTE. LTD., a company incorporated under the Singapore Companies Act
(“Holdings”), a wholly-owned Subsidiary of AVAGO TECHNOLOGIES LIMITED, a company
incorporated under the Singapore Companies Act (“Parent”), AVAGO TECHNOLOGIES
FINANCE S.À.R.L., a Grand Duchy of Luxembourg limited liability company (the
“Lux Borrower”), AVAGO TECHNOLOGIES (MALAYSIA) SDN. BHD. (f/k/a Jumbo Portfolio
Sdn. Bhd.) (Company No. 704181-P), a company incorporated in Malaysia under the
Companies Act 1965 (the “Malaysian Borrower”), AVAGO TECHNOLOGIES WIRELESS
(U.S.A.) MANUFACTURING INC., a Delaware corporation (“U.S. Wireless”), and AVAGO
TECHNOLOGIES U.S. INC., a Delaware corporation (“U.S. Opco” and together with
U.S. Wireless, collectively, the “U.S. Borrowers” and each a “U.S. Borrower”,
and together with the Singaporean Borrower, the Lux Borrower and the Malaysian
Borrower, collectively, the “Borrowers”), the lending institutions listed on the
signature pages thereto as a “Lender” or that from time to time become parties
thereto by execution of an Assignment and Acceptance (each a “Lender” and,
collectively, the “Lenders”), CITICORP INTERNATIONAL LIMITED (HONG KONG), as
Asian Administrative Agent, CITICORP NORTH AMERICA, INC., as Tranche B Term Loan
Administrative Agent and as Collateral Agent, CITIGROUP GLOBAL MARKETS INC., as
Joint Lead Arranger and Joint Lead Bookrunner, LEHMAN BROTHERS INC., as Joint
Lead Arranger, Joint Lead Bookrunner and Syndication Agent, CREDIT SUISSE, as
Documentation Agent, OVERSEA-CHINESE BANKING CORPORATION LIMITED, as Singaporean
Managing Agent, and THE ROYAL BANK OF SCOTLAND, as Senior Managing Agent, as
amended. Unless otherwise specified herein, all capitalized terms used in this
Acknowledgment and Consent shall have the meaning ascribed to such terms in
Amendment No. 4 to the Credit Agreement or the Credit Agreement, as the context
requires.

The Administrative Agents have requested that the Lenders consent to the
amendments to the Credit Agreement on the terms described in Amendment No. 4 to
the Credit Agreement, the form of which is attached hereto.



--------------------------------------------------------------------------------

Pursuant to Section 13.1 of the Credit Agreement, the undersigned Lender hereby
consents to the terms of Amendment No. 4 and authorizes (a) each applicable
Administrative Agent to execute and deliver Amendment No. 4 on its behalf and
(b) each applicable Administrative Agent and the Collateral Agent to execute and
deliver each Security Document and each amendment to any Credit Document
contemplated by Amendment No. 4.

 

Very truly yours,

 

[Name of Lender] By:  

 

Name:   Title:  

Dated as of July 1, 2010

[SIGNATURE PAGE TO LENDER ACKNOWLEDGMENT AND CONSENT TO AVAGO AMENDMENT NO. 4]